Title: From John Adams to Timothy Pickering, 21 September 1798
From: Adams, John
To: Pickering, Timothy



Dear Sir
Quincy Spt 21st 1798

I received last night your favor of the 14th & 15th. The letter to Govenor Sumner, I will send to his Excellency.
I feel very sensibly the obligations of the US to Mr Liston to his royal highness, Prince Edward & to Sir John Wentworth for their civility and kindness & shall accept the loan of the cannon and shot upon the terms you propose. Mr Stoddert will take the earliest opportunity to give the necessary orders to some sloop of war.
If you get any certain intelligence of a French consul general arriving very lately, whatever powers he may pretend to have, you may cause it to be signified to him that it is expected he will return, without loss of time to France.
I am with great regard &c

John Adams